Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 6-7 have been amended and currently claims 1-7 are under examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hirose, US6554010.
Regarding claim 1,   Hirose discloses a cleaning member comprising only one member(member has been interpreted as the device shown in Figure 8), the one member having a pencil like shape (the shape resembling a pencil, Fig 8), the one member comprising a bottom surface (bottom surface defined by element 69, Fig 8) and configured to process a surface of a substrate by scrubbing the surface of the substrate at the bottom surface by using liquid (operation of device disclosed by Hirose further by means of nozzle 80, Fig 3) , wherein a continuous slit is formed on the bottom surface while not being divided from one edge to the other edge. (grooves 74, Figs 33 and 36)
Regarding claim 2, Hirose discloses each and every limitation set forth in claim 1. Furthermore, Hirose discloses the slit is formed in a linear shape.  (Fig 36)
Regarding claim 5,  Hirose discloses each and every limitation set forth in claim 1. Furthermore, Hirose discloses the pencil type processing member is a pencil type buff processing member for performing a buff processing treatment on the surface of the substrate, and wherein the pencil type buff processing member includes a base portion and a buff processing pad provided at the lower surface of the base portion so as to be used as the bottom surface. (the device disclosed by Hirose is capable of being used as a buffing device having a base portion being portion 66 and the pad has been interpreted as element 69 )
Regarding claim 6, Hirose discloses each and every limitation set forth in claim 1. Furthermore, Hirose discloses a nozzle configured to supply liquid (Element 80); the pencil type processing member according to claim 1 configured to process the substrate by using the liquid from the nozzle (Fig 3); a rotational driving mechanism which rotates the pencil type processing member about the rotation axis perpendicular to the bottom surface (rotational drive described in 5:44-53); and a substrate holder which holds the substrate so that the surface of the substrate is parallel to the bottom surface of the pencil type processing member at a position contacting the bottom surface of the pencil type processing member.  (spin chuck 22, Fig 3)
Regarding claim 7,  Hirose discloses each and every limitation set forth in claim 1. Furthermore, Hirose discloses a nozzle configured to supply liquid (Element 80, Fig 3);  the pencil type processing member according to claim 1 configured to process substrate by using the liquid from the nozzle(Fig 3); and a substrate rotation mechanism which rotates the substrate while holding the substrate so that the substrate is parallel to the bottom of the pencil type processing member at a position contacting the bottom surface of the pencil type processing member. (spin chuck 22, Fig 3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose, US6554010.
Regarding claim 3, Hirose discloses each and every limitation set forth in claim 1. Furthermore, Hirose discloses the pencil type processing member is provided with a plurality of slits (Fig 36)
However, Hirose does not disclose the plurality of slits having different depths.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a plurality of slits, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art and It would have been an obvious matter of design choice to have incorporated slits having different depths, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Furthermore, such modifications would enable higher volume of cleaning liquid being swept off of the workpiece and provide a cleaner workpiece since more contact is made with various depths for liquid transportation.  
Regarding claim 4, Hirose discloses each and every limitation set forth in claim 1. Furthermore, Hirose discloses the pencil type processing member is a pencil type cleaning member that performs a cleaning treatment on the surface of the substrate (Fig 3), and at least in one of the emobodiments a solid core member has been incorporated.
However Hirose fails to disclose a soft sponge.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the pencil type cleaning member that is formed of soft sponge , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice furthermore incorporating soft sponge enables absorption of the cleaning fluid therefore increasing the efficiency of the cleaning process.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723